Citation Nr: 0733476	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  In that decision, the RO granted 
service connection for PTSD with major depressive disorder, 
and assigned that disability a 50 percent disability rating 
effective March 27, 2001.    


FINDING OF FACT

The record demonstrates that the veteran's PTSD, major 
depressive disorder, is productive of total social and 
industrial inadaptability due to serious symptoms such as 
hallucinations and suicidal ideation associated periodically 
with intent to harm himself, resulting in serious impairment 
and an inability to work. 

 
CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria are met for a 100 schedular disability rating for 
PTSD, major depressive disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R . §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  
 
The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The Board notes that this appeal results from the granting of 
service connection with an assignment of an initial rating 
for the veteran's PTSD, major depressive disorder.  
Therefore, consideration will be given to "staged ratings" 
from the time that service connection was made effective; 
that is, different percentage ratings for different periods 
of time may be assigned in this case.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's PTSD, major depressive disorder, is assigned a 
disability rating of 50 percent under Diagnostic Code 9411.  
According to Diagnostic Code 9411, a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2005).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under the general rating formula, a 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2006).

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned after the filing of the 
veteran's claim for an increase.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  However, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score of from 31 to 40 represents some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  These symptoms include speech 
which is at times illogical, obscure, or irrelevant; a person 
who is depressed and avoids friends, neglects family, and is 
unable to work.  A GAF score from 41 to 50 is defined as 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score from 51 to 
60 represents moderate symptoms, or moderate difficulty in 
social or occupational functioning.  
  
The medical evidence material to this appeal is summarized 
below.  The claims file does not contain any record showing 
complaint, treatment, findings or diagnosis of PTSD or any 
other psychiatric condition prior to his initial claim, 
received at the RO in March 2001.  However, there is an 
indication that the veteran had received treatment at a 
private medical center in Baton Rouge, Louisiana.  
 
The first record of VA treatment was in May 2002, when he was 
seen for psychiatric treatment.  The treatment provider noted 
that the veteran had prior diagnoses of major depression and 
cocaine dependence, and had taken antidepressants since 1995.  
At that time the treatment provider concluded the report with 
an assessment of PTSD, major depression, and cocaine 
dependence. 

The report of a December 2002 VA examination shows that the 
veteran's marriage of 14 years ended recently, and it was 
unclear how often he saw his daughter from that marriage.  
The veteran reported having no friends and that his only 
significant relationship was with his drug addiction 
counselor.  He had held two jobs since discharge from 
service.  He was suspended from his long-term (12 years) job 
with the U.S. Postal Service for drug use, and later 
terminated after a conviction for robbery.  His only other 
employment was through a drug treatment program, which lasted 
several months.  He was currently unemployed and lived in a 
halfway house.  

During the examination the veteran reported experiencing 
depressive symptoms, such as anhedonia, weight gain, 
insomnia, feelings of worthlessness, and decreased 
concentration. He reported having occasional auditory 
hallucinations, which the examiner believed may be negative 
thoughts.  He had been prescribed medication for the 
hallucinations.

On examination, the veteran was alert and fully oriented, 
neatly groomed and with adequate hygiene.  His affect was 
blunted, and speech was normal.  There was no evidence during 
the interview of any current delusions or hallucinations.  
There was no evidence of gross cognitive dysfunction.  The 
veteran denied having any current suicidal or homicidal 
ideation.  

The veteran reported a wide range of PTSD symptomatology, 
including re-experiencing symptoms such as recurrent and 
intrusive thoughts about traumatic events in service in 
Beirut when he witnessed the aftermath of explosions at the 
U.S. embassy and Marine Corp barracks.  He reported avoidance 
symptoms associated with military trauma, and feelings of 
detachment.  He had increased arousal, exaggerated startle 
response, and hypervigilance.  Test findings were consistent 
with his self-report, and responses were extreme, reflecting 
severe depression.  After examination, the report contains an 
Axis I diagnosis of cocaine dependence, early full remission; 
PTSD; and major depressive disorder, single episode, severe 
without psychotic features.  The current global assessment of 
functioning (GAF) score was estimated to be 45.

In a concluding summary of the report the examiner opined 
that the veteran appears to be experiencing severe 
limitations in social and functioning due to severe 
depression, chronic cocaine dependence, and moderate PTSD 
symptoms.  The examiner opined that the veteran was currently 
unable to maintain employment, and he reports having no 
friends.

In an August 2003 statement, a VA staff physician noted that 
the veteran had PTSD, chronic and severe, and major 
depression with psychotic features, chronically for the past 
fifteen to twenty years.  That physician opined that the 
veteran's substance abuse has been in remission, but the 
veteran's psychiatric conditions will be present whether or 
not he uses illicit drugs or alcohol.  He further opined that 
the veteran's psychiatric problems were not the result of 
drug abuse; that the veteran has been unable to hold a job 
because of his psychiatric symptoms; and that the veteran is 
disabled, unable to work and will remain so indefinitely.  

VA treatment records dated in December 2003 show that the 
veteran was admitted and hospitalized after a five day 
cocaine and alcohol binge.  The report contains diagnoses of 
major depression, PTSD, cocaine abuse/dependence, and 
polysubstance abuse.  A GAF score of 60 was recorded at 
discharge.  The veteran was admitted in June 2004 for 
suicidal ideations after a recent relapse on cocaine and 
alcohol.  The discharge summary contains diagnoses of cocaine 
dependence, substance-induced mood disorder, and PTSD by 
history.  A GAF score of 50 was recorded at discharge.  

VA treatment records show that during the period from June to 
August 1004, the veteran received VA treatment including 
inpatient treatment for his psychiatric condition.  These 
treatment records include psychiatric diagnoses including 
PTSD, history of PTSD, schizophrenia, depression, substance-
induced mood disorder, and cocaine dependence; and contain 
GAF scores of 40 and 50. 

A June 2004 progress note noted that the veteran presented at 
the emergency room with suicidal ideation following a two-day 
binge on cocaine and alcohol.  He was noted to be positive 
for suicidal ideations with an intent to jump into the water.  
He endorsed not eating for the previous three days, sleeping 
all day, having a "bad" mood, hearing voices telling him he 
was no good and bad.  Later that month, the veteran reported 
that he still hears voices.  A nurses note during that month 
noted that the veteran was alert and oriented, but did not 
interact or talk to any one, and quietly sat observing 
others.  He frequently required redirections in the morning 
to get his day started.     

The report of a December 2004 VA examination shows that the 
veteran reported having been hospitalized three times since 
December 2002 for suicidal ideation.  The examiner noted that 
the veteran was hospitalized in June 2003 for five days; 
began the Drug Free Program but relapsed in December 2003 and 
was hospitalized for five days.  He was hospitalized again in 
June 2004 for 10 days after relapsing. 

During examination, the veteran reported he currently 
experiences thoughts of suicide daily but denied having a 
plan or intent to kill himself.  He described hearing voices 
for the past month telling him he is worthless and that he 
should kill himself.  The examiner opined that this 
description seemed consistent with ruminative thoughts rather 
than auditory hallucinations.  The veteran reported 
complaints of depression, loneliness, nightmares and 
intrusive thoughts, and feeling more depressed over the last 
year.  

On examination, the examiner made findings that there was no 
evidence of delusions or hallucinations occurring during the 
interview, and no evidence of gross cognitive dysfunction.  
Content with reality was adequate and the veteran endorsed 
mild suicidal ideation.  He denied current homicidal 
ideation.  

The examiner found that the veteran met criteria for PTSD, 
including re-experiencing symptoms; including recurrent and 
intrusive thoughts about activities in Beirut, distressing 
dreams, and being able to smell the dead bodies.  The veteran 
reported psychological reactivity to being around people of 
Middle Eastern descent.  The veteran endorsed avoidance 
symptoms and had feelings of detachment from others.  He 
spent more time alone and has given up on having a 
relationship with his daughter.  The veteran also had 
symptoms of increased arousal, disturbed sleep, irritability, 
difficulty concentrating, and hypervigilance. 

The veteran reported symptoms consistent with major 
depression, and reported hearing voices telling him kill 
himself.  He endorsed feeling sad and lonely most of the 
time, with feelings of failure, anhedonia, suicidal ideation, 
worthlessness, and decreased appetite and energy.  His 
depression has become worse over the last year as contact 
with his daughter has decreased.  Testing reflected severe 
depression.

After examination, the report contains diagnoses under Axis I 
of PTSD; major depressive disorder, recurrent; cocaine 
dependence, in early partial remission; and alcohol 
dependence, in early partial remission.  The report contains 
a GAF score of 45.  In a summary at the conclusion of the 
report, the examiner opined the following.  The veteran 
reported an increase in his depressive symptomatology, which 
is corroborated by medical records reflecting three hospital 
admissions for suicidal ideation since 2002.  The veteran 
continues to battle substance dependence as his primary means 
of coping with PTSD and major depression, and has suffered 
several relapses since 2002.  The examiner opined that the 
PTSD was the primary etiology behind current levels of 
distress.

The Board has analyzed the record for the entire period for 
which service connection is in effect for the veteran's 
service-connected post-traumatic stress disorder, major 
depressive disorder.  Based on the foregoing, the Board finds 
that it can reasonably conclude that the veteran's 
symptomatology due to his service-connected psychiatric 
disorder is productive of total social and industrial 
inadaptability due to serious symptoms such as hallucinations 
and suicidal ideation associated periodically with intent to 
harm himself; and severe depression.  The evidence shows that 
this has resulted in serious impairment and an inability to 
work.  In making these conclusions, the Board has considered 
the findings and opinions discussed above. 

The Board finds the VA staff physician's August 2003 opinion 
that the veteran is unable to work because of his psychiatric 
symptoms of his severe and chronic PTSD and severe major 
depression, is convincing and consistent with the findings 
throughout the clinical record.  During the December 2002 VA 
examination, the examiner concluded the report with an 
opinion that the veteran was currently unable to maintain 
employment.  During inpatient treatment in June 2004, a 
nurse's note indicated that the veteran sat quietly alone, 
did not interact or talk to anyone, and he frequently 
required redirections in the morning to get his day started.  
The veteran has indicated consistently that he has 
hallucinations in which he hears someone talking to him 
telling him he should kill himself.  Suicidal ideation is a 
commonly cited finding in the medical records.  During the 
most recent VA examination, testing revealed severe 
depression; and the examiner opined that the significant 
problems with substance abuse were due to the service-
connected PTSD, in that substance dependence is the primary 
means of coping with the PTSD. 

Further, the noted GAF scores, with the exception of one 
treatment report in December 2003, are generally in the range 
of 50 down to 40.  Such a range reflects at best, serious 
symptoms such as suicidal ideation, or serious impairment in 
functioning, such as having no friends, or an inability to 
keep a job.  At worst, in the case of the GAF score of 40, 
this reflects symptomatology such as some impairment in 
reality testing or communication, or major impairment in 
several areas, to include an inability to work.  At both VA 
examinations, the GAF score was 45 reflecting serious 
symptoms.  All of these reflect symptomatology consistent 
with symptoms productive of total occupational and social 
impairment. 

Therefore, after resolving any reasonable doubt remaining in 
favor of the veteran, and comparing the veteran's symptoms to 
the provisions of the rating schedule, the Board finds for 
the above reasons that the criteria for a 100 percent rating 
for post-traumatic stress disorder, major depressive 
disorder, are more nearly approximated.  See 38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2007). 


ORDER

A 100 percent rating is granted for post-traumatic stress 
disorder, major depressive disorder, subject to the 
controlling regulations governing the payment of monetary 
benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


